Opinion issued March 31, 2020




                                       In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00603-CR
                            ———————————
                    MICHAEL EDWIN HICKS, Appellant
                                          V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 235th District Court
                            Cooke County, Texas
                      Trial Court Case No. CR16-00449


                                   OPINION

     A jury convicted appellant, Michael Edwin Hicks, of the third-degree felony

of Driving While Intoxicated—Third Offense,1 and assessed his punishment at


1
     See TEX. PENAL CODE ANN. §§ 49.04(a), 49.09(b)(2) (providing that driving while
     intoxicated is third-degree felony if person has previously been convicted two times
     of driving while intoxicated); see id. § 12.42(a) (providing for enhancement of
sixteen years’ confinement and a $10,000 fine. In three issues, appellant contends

that (1) the prosecutor committed misconduct and violated the Fifth Amendment and

Brady v. Maryland by failing to disclose that a juror was the prosecutor’s brother-

in-law; (2) the prosecutor’s withholding of this information violated the Michael

Morton Act; and (3) the prosecutor’s withholding of this information and the trial

judge’s failure to disclose that a different juror was her brother violated the Fifth and

Sixth Amendment’s guarantees of a fair and impartial jury and undermined

confidence in the judicial proceedings.

      We affirm.

                                     Background

      On February 16, 2015, Texas Department of Public Safety Trooper M.

Westervelt was on patrol and “running stationary radar” while parked along

Interstate 35 in Cooke County, Texas.2 At around 10:30 p.m., Westervelt

encountered appellant, who was driving 92 miles-per-hour in a 75 miles-per-hour

speed zone. Westervelt conducted a traffic stop, and, as he approached appellant’s

truck, he saw an open half-gallon bottle of vodka that was half full sitting on the


      punishment for third-degree felony to punishment range for second-degree felony
      if defendant has prior felony conviction).
2
      The Texas Supreme Court transferred this appeal from the Court of Appeals for the
      Second District of Texas to this Court pursuant to its docket-equalization authority.
      See TEX. GOV’T CODE ANN. § 73.001 (“The supreme court may order cases
      transferred from one court of appeals to another at any time that, in the opinion of
      the supreme court, there is good cause for the transfer.”).
                                            2
backseat floorboard. Westervelt smelled the odor of alcohol while speaking with

appellant and noticed that appellant had slurred speech and bloodshot eyes. When

appellant denied the presence of an open bottle of alcohol in the truck, he became

belligerent and Westervelt decided to conduct standardized field sobriety tests.

Westervelt concluded that appellant was intoxicated, and he placed appellant under

arrest for driving while intoxicated (DWI). Westervelt obtained a search warrant for

a blood draw, and analysis of appellant’s blood sample reflected a blood alcohol

concentration of 0.19.

      During voir dire, the trial judge introduced the parties, including the two

prosecutors, appellant, and the two defense attorneys. The judge told the

veniremembers: “Now, remember that you took an oath that you will tell the truth[,]

so be truthful when the lawyers ask you questions and always give complete

answers. If you do not answer a question that applies to you, that violates your oath.”

Later, the judge stated: “Also, you know, you’ve just heard the case called and you

might think, well, I might know a little bit about that or about the attorneys.” The

judge reminded the veniremembers not to talk among themselves or to anyone else

on any subject connected with the trial. The judge also stated:

      But if your beliefs are in conflict with the law in this case, or you think
      that you might have personal knowledge about this case or about the
      attorneys in this case or the parties in this case, then perhaps your
      service would be rather rendered in another case where those conflicts
      or that knowledge does not exist for you.


                                          3
No veniremember volunteered that they were related to any participant in the case.

      Near the end of the State’s questioning, the prosecutor asked, “[D]o you have

any questions before I sit down, because this will be the last time that I can talk to

you?” Several veniremembers spoke up and mentioned that they had jobs related to

law enforcement, and one veniremember stated that he had been a patrol officer in

Cooke County and he probably knew the Trooper that the State planned to call as a

witness. The trial judge instructed the prosecutor to say the name of the Trooper who

would be testifying, and when the prosecutor identified Westervelt, the

veniremember stated that Westervelt was a very close friend and the veniremember

“would take his word” that his testimony was true. The prosecutor later said, “[Y]ou

can know the trooper. All the judge is asking is that you can be fair and impartial to

both sides.”

      Defense counsel began voir dire by asking if any of the veniremembers knew

himself, his co-counsel, or appellant. One veniremember indicated that he had

known defense counsel for several years in a “business, personal” capacity, and

defense counsel asked if the veniremember could “set that aside and judge this trial

fairly.” The veniremember responded that he could do so. Later, another

veniremember mentioned that she had seen appellant “around many times,” and the

trial judge instructed her not to “say any personal experience you’ve had with him.”

This veniremember stated that she could not put her past experience with appellant


                                          4
aside and decide the case based solely on the evidence presented in the courtroom,

and the trial court later granted the State’s challenge for cause against this

veniremember. During voir dire, no veniremember mentioned that he knew or was

related to the prosecutor or the judge, and neither the State nor the defense counsel

specifically asked if any veniremember knew or was related to the prosecutor or the

judge.

         Several veniremembers were challenged for cause. After the parties exercised

their peremptory strikes and the jury was seated, the trial judge asked if either party

had “any objections or exceptions to the qualifying, examining, striking or seating

of the jury as a whole or any individual member thereof.” Both the prosecutor and

defense counsel stated that they had no objection, and neither challenged “the

qualifications or selection of any of the jurors or of the jury as a whole.”

         The jury found appellant guilty of the offense of DWI—third offense and

assessed his punishment at sixteen years’ confinement and a $10,000 fine. Appellant

filed a motion for new trial on the basis that the guilty verdict was obtained through

juror misconduct. Specifically, appellant argued that “dishonest statements or

omissions by one or more empaneled jurors impacting their eligibility as jurors”

violated his Fifth and Sixth Amendment rights and his rights under the Texas

Constitution.




                                           5
      Appellant also filed a motion seeking recusal of the trial judge. Appellant

argued:

      Defendant has information and belief that the Presiding Judge Janelle
      Haverkamp has personal knowledge of disputed evidentiary facts
      concerning Defendant’s pending motion for new trial. Defendant
      further has information and belief that the Presiding Judge Janelle
      Haverkamp is within the third degree of relationship of an individual
      who is likely to be a material witness in the upcoming motion for new
      trial hearing. Defendant’s basis is set out below.

      Undersigned appellate counsel, Kyle Therrian, has conferred with trial
      counsel, Emmanuel Albarado and Jaime Gonzales regarding potential
      appealable matters. Trial counsel indicated they learned via a
      conversation between the presiding judge and prosecuting attorney that
      one of the presiding jurors was a sibling of the presiding judge. Both
      Mr. Albarado and Mr. Gonzales believe, to the best of their knowledge,
      that the jury panel was asked whether they knew any other person in
      the courtroom. To this inquiry trial counsel believes the panel provided
      either a negative or non-response, indicating there was no relation
      between members of the panel and any other person in the courtroom.
      Undersigned counsel believes this is a sufficient basis of fact to proceed
      with recusal.

Appellant argued that the juror’s “denial of information to the defense denies the

defense of the intelligent use of peremptory challenges” and that this right is the

basis of his motion for new trial. The trial judge ultimately recused herself from

ruling on appellant’s motion for new trial, and a new judge was assigned to the case.

      Defense counsel sought leave to amend his motion for new trial, arguing that,

upon further investigation, he had learned that “the empaneled jury included one

individual who is the brother of the presiding judge [who had recused herself from

ruling on the motion for new trial] and another individual who is the brother-in-law
                                          6
of the prosecuting attorney.” He argued that, in addition to juror misconduct, the

prosecutor improperly withheld his relationship with a juror who was “incapable or

unfit to serve on the jury” pursuant to the Code of Criminal Procedure. He argued

that the prosecutor’s failure to disclose this information violated appellant’s Fifth

and Sixth Amendment rights, Brady v. Maryland, and the Michael Morton Act,

which governs discovery in criminal cases in Texas. He argued “these two jurors

should not have been seated, and Defendant was entitled to know about their

relationships.” Defense counsel filed an amended motion for new trial raising these

arguments.

      At the hearing on appellant’s motion for new trial, the prosecutor did not

testify but he stated: “[M]y brother-in-law was on the jury and the judge’s brother

was on the jury as well.” The prosecutor signed a stipulation to that effect.

Appellant’s trial counsel testified at the hearing. Appellant’s appellate counsel and

trial counsel had the following exchange:

      Q:     [W]ere you made aware of that fact that the prosecutor’s brother-
             in-law was sitting on the jury?
      A:     Yes, I was made aware of the fact. I don’t know by who, but it
             was during the trial or shortly thereafter. I can’t recall when it
             was.
      Q:     Okay. But it wasn’t made aware—you weren’t made aware of
             that fact during voir dire; is that fair?
      A:     Yes, I was not made aware during voir dire.
      Q:     And nobody on the defense team was either?

                                          7
      A:     No, none of them were.
      Q:     Now, you brought something to my attention just before we
             walked in here this morning with regard to other individuals who
             the—that—or another individual who was familiar to you on the
             jury, who was that individual?
      A:     Well, there was two. One was a gentleman that I bank with,
             which was Van Knight. And then another one was a client that
             we were presently representing. I believe his name was Cody
             Schubert.
      Q:     Okay. Did you bring that information—did you make
             information available to the Court and to the prosecutor?
      A:     Yes, we did.3
      Q:     Okay. At that point did you get any sort of reciprocal courtesy?
      A:     A reciprocal courtesy in regards to—
      Q:     Who they might have known on the jury?
      A:     Oh, no.
      Q:     When were you made aware that the judge’s brother sat on the
             jury?
      A:     I was made aware by my co-counsel after—I think after
             sentencing.
      Q:     Okay. So you weren’t aware of this fact during the pendency of
             voir dire; is that fair to say?
      A:     Yes, I was not made aware during voir dire.

On cross-examination, trial counsel acknowledged that, during voir dire, he asked

the venire whether anyone knew him or his co-counsel—and one person indicated


3
      Although the appellate record reflects that trial counsel acknowledged that he had a
      “business, personal” relationship with veniremember Van Knight, the record
      contains no indication that trial counsel informed the prosecutor and the trial judge
      that one of his current clients was on the venire.
                                            8
that he knew counsel, but counsel’s alleged client did not speak up—but he did not

ask whether anyone knew the prosecutor or the trial judge. Appellant did not call

any other witnesses, such as the challenged jurors, at the hearing.

      The newly-assigned trial judge denied appellant’s motion for new trial. This

appeal followed.

                 Duty to Disclose Familial Relationship to Juror

      Appellant’s three issues on appeal all arise out of the prosecutor’s failure to

disclose that one of the veniremembers—who ultimately served on the jury—was

his brother-in-law and the trial judge’s failure to disclose that another one of the

veniremembers—who also served on the jury—was her brother. In his first issue,

appellant argues that the prosecutor’s failure to disclose his familial relationship to

a juror violated the Fifth Amendment and Brady v. Maryland. In his second issue,

he argues that the prosecutor’s failure to disclose violated the Michael Morton Act,

Code of Criminal Procedure article 39.14. And in his third issue, he contends that

the trial judge’s and the prosecutor’s failures to disclose violated his Fifth and Sixth

Amendment rights to an impartial jury and undermined public confidence in judicial

proceedings.

A.    Standard of Review and Governing Law

      We review a trial court’s denial of a motion for new trial for an abuse of

discretion. Burch v. State, 541 S.W.3d 816, 820 (Tex. Crim. App. 2017). We will


                                           9
reverse only if no reasonable view of the record could support the trial court’s ruling.
Id. This deferential standard of review requires us to view the evidence in the light

most favorable to the trial court’s ruling. Id. In determining whether the trial court

abused its discretion, we must not substitute our own judgment for that of the trial

court, and we must uphold the trial court’s ruling if it is within the zone of reasonable

disagreement. Id.; Colyer v. State, 428 S.W.3d 117, 122 (Tex. Crim. App. 2014)

(“We do not substitute our judgment for that of the trial court; rather, we decide

whether the trial court’s decision was arbitrary or unreasonable.”) (quoting Holden

v. State, 201 S.W.3d 761, 763 (Tex. Crim. App. 2006)).

      The Sixth Amendment guarantees the assistance of counsel and the right to a

trial before an impartial jury. Franklin v. State, 138 S.W.3d 351, 354 (Tex. Crim.

App. 2004); Linnell v. State, 935 S.W.3d 426, 428 (Tex. Crim. App. 1996); see U.S.

CONST. amend. VI (“In all criminal prosecutions, the accused shall enjoy the right

to a speedy and public trial, by an impartial jury of the State and district wherein the

crime shall have been committed . . . and to have the Assistance of Counsel for his

defence.”). Part of this constitutional guarantee includes “adequate voir dire to

identify unqualified jurors.” Franklin, 138 S.W.3d at 354 (citing Morgan v. Illinois,

504 U.S. 719, 729 (1992)). The Court of Criminal Appeals has also “consistently

held that essential to the Sixth Amendment guarantees of the assistance of counsel

and trial before an impartial jury ‘is the right to question veniremembers in order to


                                           10
intelligently exercise peremptory challenges and challenges for cause.’” Id. (quoting

Raby v. State, 970 S.W.2d 1, 10 (Tex. Crim. App. 1998) (Baird, J., concurring and

dissenting)). “The voir dire process is designed to insure, to the fullest extent

possible, that an intelligent, alert, disinterested, impartial, and truthful jury will

perform the duty assigned to it.” Armstrong v. State, 897 S.W.2d 361, 363 (Tex.

Crim. App. 1995) (per curiam).

      Code of Criminal Procedure article 35.16 addresses challenges for cause made

during voir dire. It provides:

      (a)    A challenge for cause is an objection made to a particular juror,
             alleging some fact which renders the juror incapable or unfit to
             serve on the jury. A challenge for cause may be made by either
             the state or the defense for any one of the following reasons:

      1.     That the juror is not a qualified voter in the state and county under
             the Constitution and laws of the state; provided, however, the
             failure to register to vote shall not be a disqualification;
      2.     That the juror has been convicted of misdemeanor theft or a
             felony;
      3.     That the juror is under indictment or other legal accusation for
             misdemeanor theft or a felony;
      4.     That the juror is insane;
      5.     That the juror has such defect in the organs of feeling or hearing,
             or such bodily or mental defect or disease as to render the juror
             unfit for jury service, or that the juror is legally blind and the
             court in its discretion is not satisfied that the juror is fit for jury
             service in that particular case;
      6.     That the juror is a witness in the case;



                                           11
      7.     That the juror served on the grand jury which found the
             indictment;
      8.     That the juror served on a petit jury in a former trial of the same
             case;
      9.     That the juror has a bias or prejudice in favor of or against the
             defendant;
      10.    That from hearsay, or otherwise, there is established in the mind
             of the juror such a conclusion as to the guilt or innocence of the
             defendant as would influence the juror in finding a verdict. . . . ;
      11.    That the juror cannot read or write.
      No juror shall be impaneled when it appears that the juror is subject to
      the second, third or fourth grounds of challenge for cause set forth
      above, although both parties may consent. All other grounds for
      challenge may be waived by the party or parties in whose favor such
      grounds of challenge exist.

TEX. CODE CRIM. PROC. ANN. art. 35.16(a); see id. art. 35.19 (“No juror shall be

impaneled when it appears that he is subject to the second, third or fourth cause of

challenge in Article 35.16, though both parties may consent.”).

      Article 35.16(b) sets out three situations in which the State may make a

challenge for cause, and article 35.16(c) sets out two situations in which the defense

may make a challenge for cause. Id. art. 35.16(b)–(c). One challenge for cause that

the defendant may make is that the juror “is related within the third degree of

consanguinity or affinity, as determined under Chapter 573, Government Code, to

the person injured by the commission of the offense, or to any prosecutor in the

case.” Id. art. 35.16(c); see TEX. GOV’T CODE ANN. § 573.023(c)(2) (providing that

individual’s brother is within second degree of consanguinity); id. § 573.024(a)(2)

                                          12
(providing that two individuals are related by affinity if spouse of one individual is

related by consanguinity to other individual); id. § 573.025(b) (providing that

individual’s relatives within third degree by affinity include “anyone related by

consanguinity to the individual’s spouse in one of the ways named in Section

573.023(c)”). The Code of Criminal Procedure does not include a similar provision

concerning challenges for cause of prospective jurors who are family members of

the trial judge.

       With the exception of the second, third, and fourth challenges for cause listed

in article 35.16—that the prospective juror has been convicted of misdemeanor theft

or a felony; the prospective juror is under indictment or other accusation for

misdemeanor theft or a felony; and the prospective juror is insane—the remaining

challenges for cause are not absolute disqualifications. See Webb v. State, 232
S.W.3d 109, 112 (Tex. Crim. App. 2007) (addressing article 35.16(a)(7), concerning

prospective juror’s service on grand jury that returned indictment against defendant);

Vera v. State, 496 S.W.3d 293, 295 (Tex. App.—San Antonio 2016, pet. ref’d)

(“With the exception of three specific grounds for disqualification, the

disqualification grounds listed in article 35.16 may be waived.”); see also TEX. CODE

CRIM. PROC. ANN. art. 35.19 (entitled “absolute disqualification” and providing that,

even if parties agree, prospective juror may not be impaneled if subject to second,

third, or fourth challenges listed in article 35.16). “All grounds for challenge for


                                          13
cause may be forfeited,” and a challenge for cause “is forfeited if not made.” Webb,
232 S.W.3d at 112. A party’s failure to question the prospective jurors on that subject

“constitutes a forfeiture of the right to complain thereafter.” Id.; Ex parte Perez, 525
S.W.3d 325, 339 (Tex. App.—Houston [14th Dist.] 2017, no pet.) (stating that

“challenge to a juror based on a non-absolute disqualification, such as county

residence, is a forfeitable right, not a waivable right” and all party has to do forfeit

such challenge is “remain silent”); Vera, 496 S.W.3d at 295 (“[W]ith three

exceptions not applicable here, the failure to make a timely objection to a juror’s

qualifications under article 35.16 waives the right to challenge those

qualifications.”).

      The constitutional right to an impartial jury “includes adequate voir dire to

identify unqualified jurors.” Franklin, 138 S.W.3d at 354; Armstrong, 897 S.W.2d

at 363 (“The voir dire process is designed to insure, to the fullest extent possible,

that an intelligent, alert, disinterested, impartial, and truthful jury will perform the

duty assigned to it.”). In situations in which a juror withholds material information

during voir dire, “the parties are denied the opportunity to exercise their challenges,

thus hampering their selection of a disinterested and impartial jury.” Franklin, 138
S.W.3d at 354 (quoting Salazar v. State, 562 S.W.2d 480, 482 (Tex. Crim. App.

1978)); Armstrong, 897 S.W.2d at 363. “[I]t is not necessary that the concealed

information show actual bias; just that it has a tendency to show bias.” Franklin, 138
14
S.W.3d at 356; Barnett v. State, 420 S.W.3d 188, 192 (Tex. App.—Amarillo 2013,

no pet.) (“To be material, the information withheld must be of a type suggesting

potential for bias or prejudice.”).

      The Court of Criminal Appeals has also held, however, that defense counsel

“has an obligation to ask questions calculated to bring out that information which

might be said to indicate a juror’s inability to be impartial and truthful.” Armstrong,
897 S.W.2d at 363–64; Canada v. State, 547 S.W.3d 4, 25 (Tex. App.—Austin 2017,

no pet.); see Gonzales v. State, 3 S.W.3d 915, 917 (Tex. Crim. App. 1999) (stating

that counsel must “ask specific questions, not rely on broad ones, to satisfy this

obligation” and that counsel must ask follow-up questions after discovering potential

bias); Ashton v. State, 526 S.W.3d 490, 497 (Tex. App.—Houston [1st Dist.] 2017,

pet. ref’d) (“[D]efense counsel bears the burden to ask questions to determine a

juror’s potential bias.”). The Court of Criminal Appeals has stated:

      It is incumbent upon counsel to specifically ask questions which will
      determine whether they have a right to challenge the veniremember.
      The jury panel does not know the statutory challenges for cause and
      thus the prospective jurors likely do not know what the parties are
      trying to determine during voir dire. It is counsel’s responsibility to ask
      questions specific enough to elicit the answers they require.

Webb, 232 S.W.3d at 113.

      If defense counsel does not ask such questions, “the material information

which a juror fails to disclose is not really ‘withheld.’” Armstrong, 897 S.W.2d at

364; see Franklin, 138 S.W.3d at 355–56 (“Under Texas law, the defendant must
                                          15
show that the juror withheld material information during voir dire, and the

information is withheld despite due diligence exercised by the defendant.”)

(emphasis added); Gonzales, 3 S.W.3d at 916–17 (noting that error occurs where “a

prejudiced or biased juror is selected without fault or lack of diligence on the part of

defense counsel, such counsel acting in good faith on the juror’s responses and

having no knowledge of their inaccuracy”); White v. State, 181 S.W.3d 514, 518

(Tex. App.—Texarkana 2005) (considering whether defense counsel “used due

diligence in eliciting the withheld information omitted by the juror or jurors during

voir dire”), aff’d, 225 S.W.3d 571 (Tex. Crim. App. 2007).

      There is a “necessity” that defense counsel “ask during voir dire all of the

relevant statutory questions to determine whether a juror may be disqualified.”

Webb, 232 S.W.3d at 113; Stillwell v. State, 466 S.W.3d 908, 913 (Tex. App.—Fort

Worth 2015, no pet.) (stating that attorneys have duty “to determine capability or

fitness of the jurors during voir dire”). During voir dire, counsel should specifically

cover all of the grounds for challenges for cause listed in article 35.16 before counsel

“could be held to have used due diligence in determining the applicable challenges

for cause.” Webb, 232 S.W.3d at 113–14; Ashton, 526 S.W.3d at 497 (“Defense

counsel must also ask specific questions, and cannot rely on broad ones, to satisfy

this due diligence obligation.”).




                                          16
B.    Analysis

      1.     Violation of Fifth and Sixth Amendments

      In his first and third issues, appellant argues that the prosecutor’s failure to

disclose that his brother-in-law was a prospective juror violates his due process

rights under the Fifth Amendment. In his third issue, he argues that this failure by

the prosecutor and the trial judge’s failure to disclose that her brother was a

prospective juror undermined public confidence in judicial proceedings and violated

his due process rights and his Sixth Amendment right to a fair and impartial jury.

      During voir dire in this case, defense counsel asked the venire if anyone knew

himself, his co-counsel, or appellant. One venireperson raised his hand and stated

that he knew defense counsel in a “business, personal” capacity and that they had

known each other for several years. Defense counsel asked if the venireperson could

“set that aside and judge this trial fairly,” and the venireperson responded that he

could. Later, defense counsel asked, “Does anyone’s gut tell you right now, this guy

[appellant], he’s guilty?” A venireperson responded yes, and defense counsel asked

whether that feeling was because appellant had prior DWI convictions. The

venireperson responded, “Well, that and, you know, several years ago, like in a bar,

out on a date, I guess you could call it, I’ve seen him around many times.” The trial

judge instructed the venireperson not to say any personal experiences that she had

had with appellant and asked whether the venireperson could “put that aside and


                                         17
judge this case only on what’s presented to you in the courtroom?” This venireperson

responded that she could not, and the trial judge granted a challenge for cause against

this venireperson. Defense counsel did not ask if any of the prospective jurors knew

or were related to either of the prosecutors or to the trial judge. Similarly, neither the

prosecutor nor the trial judge asked these questions.

      Defense counsel asked the venire whether anyone knew the defendant and

either of the defense attorneys, but no one involved in conducting voir dire—the trial

judge, the prosecutor, or defense counsel—asked whether anyone knew or was

related to the prosecutor or the judge. Under article 35.16(c), defense counsel may

make a challenge for cause on the basis that a venireperson is “related within the

third degree of consanguinity or affinity . . . to any prosecutor in the case.” TEX.

CODE CRIM. PROC. ANN. art. 35.16(c). This potential challenge for cause is not,

however, one of the three challenges that are considered “absolute disqualifications”

under the Code of Criminal Procedure. See id. (“No juror shall be impaneled when

it appears that the juror is subject to the second, third or fourth grounds of challenge

for cause, set forth above, although both parties may consent.”); id. art. 35.19 (stating

same). Article 35.16 expressly states that “[a]ll other grounds for challenge may be

waived by the party or parties in whose favor such grounds of challenge exist.” Id.

art. 35.16(a); Webb, 232 S.W.3d at 112.




                                           18
       The Court of Criminal Appeals and the intermediate appellate courts have

repeatedly held that defense counsel has an obligation to ask specific questions of

the venire to determine whether counsel has a right to challenge a prospective juror

for cause. Webb, 232 S.W.3d at 112–13; Gonzales, 3 S.W.3d at 917; Armstrong, 897
S.W.2d at 363–64; Canada, 547 S.W.3d at 25; Ashton, 526 S.W.3d at 497; Stillwell,
466 S.W.3d at 913. Counsel should ask “all of the relevant statutory questions [under

article 35.16] to determine whether a juror may be disqualified.” Webb, 232 S.W.3d

at 113. If counsel does not ask these questions, “the material information which a

juror fails to disclose is not really ‘withheld.’” Armstrong, 897 S.W.2d at 364;

Ashton, 526 S.W.3d at 497; see Gonzales, 3 S.W.3d at 917 (“We have consistently

held there is no error where counsel has not met that obligation.”). Challenges for

cause may be forfeited, and “[f]ailure to question the jurors on that subject

constitutes a forfeiture of the right to complain thereafter.” Webb, 232 S.W.3d at

112.

       Here, although defense counsel asked the venire if anyone knew himself, his

co-counsel, or appellant, he did not ask whether anyone knew or was related to either

of the prosecutors or the trial judge. This information—relevant to a permissible

statutory challenge for cause—was readily obtainable during voir dire, but defense

counsel never asked questions designed to elicit this information. Because defense

counsel did not ask whether anyone knew or was related to the prosecutors or the


                                         19
trial judge, the two jurors challenged in appellant’s motion for new trial and on

appeal did not withhold material information during voir dire. See Armstrong, 897
S.W.2d at 363–64; Ashton, 526 S.W.3d at 498 (holding, when defense counsel asked

whether prospective jurors had close family member involved with law enforcement

but did not ask whether prospective jurors had non-familial relationships with law

enforcement officers, counsel “did not ask questions that were calculated to uncover

the jurors’ non-familial relationships with” detective, and two prospective jurors did

not withhold information during voir dire); see also Webb, 232 S.W.3d at 113 (“It is

counsel’s responsibility to ask questions specific enough to elicit the answers they

require.”). Because defense counsel did not ask the venire whether anyone knew or

was related to the prosecutors and the trial judge, counsel forfeited that challenge for

cause. See Webb, 232 S.W.3d at 112.

      Appellant—although not citing or discussing Webb, Armstrong, or any other

case addressing defense counsel’s obligation to ask questions during voir dire

designed to elicit information relevant to challenges for cause—argues that close

relatives of the prosecutor have been statutorily determined to be “incapable or unfit

to serve on the jury” and that the harm from the prosecutor’s failure to disclose that

his brother-in-law was on the venire “is built-in, per se, or automatic when the

prosecutor’s undisclosed relationship is familial and within the third degree of

affinity or consanguinity.”


                                          20
      Appellant correctly states that article 35.16(a) begins by providing that “[a]

challenge for cause is an objection made to a particular juror, alleging some fact

which renders the juror incapable or unfit to serve on the jury” and that article

35.16(c) provides that a defendant may challenge a prospective juror for cause when

that person is related within the third degree of consanguinity or affinity to a

prosecutor in the case. TEX. CODE CRIM. PROC. ANN. art. 35.16(a), (c). However,

appellant fails to recognize that, with the exception of three challenges for cause not

applicable in this case, all other grounds for challenges for cause, including those

listed in article 35.16(c), “may be waived by the party or parties in whose favor such

grounds of challenge exist.”4 Id. art. 35.16(a); Webb, 232 S.W.3d at 112. The

Legislature provided that a person related within the third degree of consanguinity

or affinity to a prosecutor in the case is subject to a challenge for cause, but the

Legislature also provided that this challenge for cause is one that can be forfeited.

      The concern that appellant raises regarding close relatives of the prosecutor

and the trial judge serving on the jury is a valid one, and we do not condone the

silence of the prosecutor or the judge in this case. The better practice is for trial


4
      We note, as the State points out, that even if an “absolutely disqualified” juror serves
      on a jury, reversal of the conviction on appeal is not automatic unless the defendant
      “raises the disqualification before the verdict is entered.” TEX. CODE CRIM. PROC.
      ANN. art. 44.46. If the disqualification was not discovered or brought to the trial
      court’s attention until after the verdict was entered, the defendant must make “a
      showing of significant harm by the service of the disqualified juror” to obtain a
      reversal of his conviction. Id.
                                             21
judges, prosecutors, and defense attorneys to be open and candid about the presence

of their close relatives on the venire. However, we cannot ignore binding Court of

Criminal Appeals precedent holding that defense counsel has an obligation during

voir dire to ask questions of the prospective jurors designed to elicit information

relevant to the challenges for cause. See, e.g., Webb, 232 S.W.3d at 112–13;

Gonzales, 3 S.W.3d at 917; Armstrong, 897 S.W.2d at 363–64. The Court of

Criminal Appeals has stated that “the Sixth Amendment right to an impartial jury is

just that—a right,” and “like any other right,” this right “is subject to waiver (or even

forfeiture) by the defendant in the interest of overall trial strategy.” State v. Morales,

253 S.W.3d 686, 697 (Tex. Crim. App. 2008); Delrio v. State, 840 S.W.2d 443, 445–

46 (Tex. Crim. App. 1992) (noting that Court of Criminal Appeals has not held “that

an impartial jury is an inflexible constitutional imperative which cannot be

procedurally defaulted or consciously waived” and stating that right to impartial jury

is “a right of the accused, which must be pressed in some fashion at trial before

reversal of his conviction may be predicated upon its breach” and that court has “no

reason to believe that the right to an impartial jury is not subject to ordinary

adversarial principles, to be invoked, or not, according to the vicissitudes of trial”);

see also Trinidad v. State, 312 S.W.3d 23, 29 n.27 (Tex. Crim. App. 2010) (stating

that in Morales, court “observed that the right to trial by an impartial jury is subject

to forfeiture”); Aguilar v. State, 547 S.W.3d 254, 259 (Tex. App.—San Antonio


                                           22
2017, no pet.) (quoting Morales and stating that defendant “mistakenly

argues . . . that the right to an impartial jury cannot be waived by a defendant”).

      Defense counsel in this case did not ask questions relevant to determining

whether any prospective juror knew or was related to the prosecutor or the trial

judge. There is no indication in the record that defense counsel was somehow

prevented from asking these questions to the venire.5 We conclude that appellant

forfeited this challenge for cause.6 See Webb, 232 S.W.3d at 112.


5
      Appellant argues that he was “denied essential information by which he could have
      intelligently question[ed] jurors, develop[ed] the record, and exercise[d] peremptory
      jury strikes and challenges.” As stated above, there is no indication in the record
      that defense counsel sought to question the venire about their relationships—
      familial or otherwise—with the prosecutors or the trial judge but was prevented
      from doing so. The State lodged four objections during defense counsel’s voir dire,
      three of which were sustained. On three occasions, the State objected on the basis
      that defense counsel had asked an improper commitment question, and on the fourth
      occasion, the State made a relevance objection. Defense counsel’s challenged
      questions and statements were: (1) whether, during a prospective juror’s prior jury
      service, the jury reached a verdict; (2) an observation, building off a statement by a
      prospective juror, that “there’s people sitting in jail that all they need to do is come
      up with 100 or 200 bucks” for bail; (3) whether, if appellant testifies and swears to
      be truthful, the prospective juror would consider appellant credible; and (4) whether,
      if the punishment phase becomes necessary, the prospective juror would assess the
      minimum punishment for the offense. Appellant was not denied the opportunity to
      ask whether any venireperson knew or was related to the prosecutors or the judge;
      he never attempted to ask those questions.
6
      In an unpublished opinion, the Amarillo Court of Appeals addressed the portion of
      article 35.16(c) which provides that a defendant may challenge a prospective juror
      for cause on the basis that the juror is related within the third degree of
      consanguinity or affinity to “the person injured by the commission of the offense.”
      Nunez v. State, No. 07-17-00123-CR, 2018 WL 3977042, at *2–3 (Tex. App.—
      Amarillo Aug. 20, 2018, no pet.). In that case, neither attorney asked during voir
      dire if the jurors knew the minor complainant or her family. Id. at *3. After the
      indictment was read, one juror heard the complainant’s last name and informed the
                                             23
      2.     Duty to Disclose Under Brady v. Maryland

      In his first issue, appellant also argues that the prosecutor had an obligation

under Brady v. Maryland to disclose that his brother-in-law was a member of the

venire.

      In Brady, the United States Supreme Court held that “the suppression by the

prosecution of evidence favorable to an accused upon request violates due process

where the evidence is material either to guilt or to punishment, irrespective of the

good faith or bad faith of the prosecution.” 373 U.S. 83, 87 (1963). Brady is violated

when three requirements are satisfied: (1) the State suppressed evidence; (2) the

suppressed evidence is favorable to the defendant; and (3) the suppressed evidence

is material. Ex parte Lalonde, 570 S.W.3d 716, 724 (Tex. Crim. App. 2019); Ex

parte Chaney, 563 S.W.3d 239, 266 (Tex. Crim. App. 2018) (stating that defendant




      trial court that she might know the parties. Id. At a hearing outside the presence of
      the rest of the jury, the juror was unsure about her exact relationship to the
      complainant’s mother, at one point stating that the complainant’s mother was
      married to the juror’s cousin, that the complainant’s mother’s husband was the
      juror’s first or second cousin, and that the juror’s ex-husband’s mother was the aunt
      of the complainant’s mother. Id. at *1. The complainant’s mother stated that her
      daughter’s father “is related to” the juror. Id. at *2. The trial court denied the
      defendant’s motion for mistrial. Id. The Amarillo Court of Appeals declined to hold
      that the trial court “had an obligation to determine the degree of the relationship
      between the juror and the complainant,” noting that counsel must ask specific
      questions to determine if they have the right to challenge a veniremember for cause
      and that the “parties bear the burden to be diligent during voir dire.” Id. The court
      held that defense counsel had the burden to establish that his challenge for cause
      was proper, which he did not do based on the ambiguous record that did not establish
      the relationship between the minor complainant and the juror. Id. at *3.
                                           24
need not request disclosure of Brady evidence “because the State’s duty to disclose

is an affirmative one”). The third element, materiality, incorporates a requirement

that the defendant must be prejudiced by the State’s failure to disclose the favorable

evidence. Lalonde, 570 S.W.3d at 724 (quoting Harm v. State, 183 S.W.3d 403, 406

(Tex. Crim. App. 2006)).

      In a Brady analysis, courts have defined “favorable evidence” as “any

evidence that, if disclosed and used effectively, may make a difference between

conviction and acquittal and includes both exculpatory and impeachment evidence.”
Id. (quoting Harm, 183 S.W.3d at 408). Evidence is material only if there is a

reasonable probability—defined as “a probability sufficient to undermine

confidence in the outcome”—that, had the evidence been disclosed to the defense,

the result of the proceeding would have been different. Id. (quoting United States v.

Bagley, 473 U.S. 667, 682 (1985)). “The mere possibility that the undisclosed

information might have helped the defense or affected the trial’s outcome does not

establish materiality.” Id. at 725. The State does not have a duty to disclose if the

defendant was actually aware of the exculpatory evidence or could have accessed it

from other sources. Pena v. State, 353 S.W.3d 797, 810 (Tex. Crim. App. 2011).

      Appellant cites the United State Supreme Court’s decision in Smith v. Phillips,

455 U.S. 209 (1982), for the proposition that a prosecutor’s obligations under Brady

extend to requiring disclosure of information known to the prosecutor about


                                         25
potential jurors. We disagree with appellant’s contention that the Supreme Court

held that a prosecutor has a Brady obligation to disclose information known about

prospective jurors. In Smith, during the defendant’s trial, one of the jurors submitted

an application for a felony investigator position with the district attorney’s office,

and the two attorneys prosecuting the case learned of this application. 455 U.S. at

212. The prosecutors did not inform the trial court or defense counsel during the

trial; instead, the elected district attorney learned of the application after the jury had

returned its verdict convicting the defendant, and the district attorney notified the

trial court and defense counsel. Id. at 213. Upon defense counsel’s motion to set

aside the verdict, the trial court held a hearing and determined that while the juror

was wrong to submit the application during trial, the application “in no way reflected

a premature conclusion as to the [defendant’s] guilt, or prejudice against the

[defendant], or an inability to consider the guilt or innocence of the [respondent]

solely on the evidence.” Id. at 213–14. The defendant sought federal habeas relief,

and the federal district court imputed bias to the juror, reasoning that “the average

man in [the juror’s] position would believe that the verdict of the jury would directly

affect the evaluation of his job application,” and ordered the defendant released. Id.

at 214. The Second Circuit affirmed, holding that the prosecutor’s failure to disclose

the juror’s application denied the defendant due process. Id.




                                            26
      The United States Supreme Court disagreed that bias must be imputed to the

juror and cited several previous cases in which the Court had held, when questions

of juror partiality had been raised, that the proper remedy was a hearing to allow the

defendant the opportunity to prove actual bias of the juror. Id. at 215–17. The Court

stated:

      These cases demonstrate that due process does not require a new trial
      every time a juror has been placed in a potentially compromising
      situation. Were that the rule, few trials would be constitutionally
      acceptable. The safeguards of juror impartiality, such as voir dire and
      protective instructions from the trial judge, are not infallible; it is
      virtually impossible to shield jurors from every contact or influence that
      might theoretically affect their vote. Due process means a jury capable
      and willing to decide the case solely on the evidence before it, and a
      trial judge ever watchful to prevent prejudicial occurrences and to
      determine the effect of such occurrences when they happen. Such
      determinations may properly be made at a hearing like that . . . held in
      this case.
Id. at 217. The Court also stated that “the touchstone of due process analysis in cases

of alleged prosecutorial misconduct is the fairness of the trial, not the culpability of

the prosecutor,” and it cited Brady as an example, noting that, in Brady, the

defendant’s trial “complied with the requirements of due process despite the

prosecutor’s wrongful suppression” of an admission that was relevant to punishment

but not the defendant’s guilt. Id. at 219. The Supreme Court did not hold in Smith




                                          27
that a prosecutor has a duty under Brady to disclose information that it knows about

prospective jurors.7

      We agree with the State that Brady—which applies to the disclosure of

exculpatory and impeachment evidence that is material and favorable to the

accused—is not applicable in this case involving the relationships between a juror

and one of the prosecutors and a juror and the trial judge. See Armstrong, 897 S.W.2d

at 365 (“This Court has previously held that the State has no obligation to furnish

defense counsel with information on prospective jurors where the information was

readily available to the defense on voir dire.”). We decline to extend a prosecutor’s

obligations under Brady to the factual circumstances present in this case.

      We overrule appellant’s first issue to the extent he argues that the prosecutor’s

conduct in this case violated Brady v. Maryland.

      3.     Duty to Disclose Under Michael Morton Act

      In his second issue, appellant argues that the prosecutor had a duty under the

Michael Morton Act to disclose that his brother-in-law was a member of the venire.


7
      In Williams v. Taylor, 529 U.S. 420, 440–41 (2000), a prospective juror failed to
      disclose that she had previously been married to one of the witnesses, a deputy
      sheriff, and the prosecutor failed to disclose that he had represented the juror in her
      divorce from the witness. The Supreme Court reaffirmed that in cases involving
      juror partiality and the prosecutor’s failure to disclose connections with prospective
      jurors, the remedy is an evidentiary hearing to allow the defendant the opportunity
      to establish actual bias on the part of the juror or that the prosecutor’s “silence so
      infected the trial as to deny due process.” Id. at 442. The Supreme Court did not
      hold that the prosecutor had an obligation under Brady to disclose information about
      prospective jurors.
                                            28
      The Michael Morton Act—Code of Criminal Procedure article 39.14—

governs discovery in criminal cases. It provides, in relevant part:

      (a)    [A]s soon as practicable after receiving a timely request from the
             defendant the state shall produce and permit the inspection and
             the electronic duplication, copying, and photographing, by or on
             behalf of the defendant, of any offense reports, any designated
             documents, papers, written or recorded statements of the
             defendant or a witness, including witness statements of law
             enforcement officers but not including the work product of
             counsel for the state in the case and their investigators and their
             notes or report, or any designated books, accounts, letters,
             photographs, or objects or other tangible things not otherwise
             privileged that constitute or contain evidence material to any
             matter involved in the action and that are in the possession,
             custody, or control of the state or any person under contract with
             the state. . . .
      ....
      (h)    Notwithstanding any other provision of this article, the state shall
             disclose to the defendant any exculpatory, impeachment, or
             mitigating document, item, or information in the possession,
             custody, or control of the state that tends to negate the guilt of
             the defendant or would tend to reduce the punishment for the
             offense charged.
      ....
      (k)    If at any time before, during, or after trial the state discovers any
             additional document, item, or information required to be
             disclosed under Subsection (h), the state shall promptly disclose
             the existence of the document, item, or information to the
             defendant or to the court.

TEX. CODE CRIM. PROC. ANN. art. 39.14. “Materiality for purposes of Article

39.14(a) means that ‘there is a reasonable probability that had the evidence been

disclosed, the outcome of the trial would have been different.’” Watkins v. State, 554

                                          29
S.W.3d 819, 822 (Tex. App.—Waco 2018, pet. granted); see Carrera v. State, 554
S.W.3d 800, 802 (Tex. App.—Waco 2018, no pet.) (“Evidence must be

‘indispensable to the State’s case’ or must provide a reasonable probability that its

production would result in a different outcome to be considered material and subject

to mandatory disclosure under Article 39.14(a).”).

      Appellant argues that the prosecutor was required to disclose his familial

relationship to a prospective juror under article 39.14 because that statute permits

discovery of anything “that constitute[s] or contain[s] evidence material to any

matter involved in the action,” and information concerning a familial relationship

between a prosecutor and a prospective juror is material to jury selection. The State,

however, argues that the information at issue in this case—information that a

prospective juror was the prosecutor’s brother in law—does not constitute the type

of information that article 39.14 was designed to require a prosecutor to make

available to the defense. We agree with the State.

      Article 39.14(a) requires the State, upon request by the defense, to “produce

and permit the inspection and the electronic duplication, copying, and

photographing, by or on behalf of the defendant” of a list of items, including:

(1) offense reports; (2) any designated documents, papers, written or recorded

statements of the defendant or a witness, including witness statements of law

enforcement officers; and (3) any designated books, accounts, letters, photographs,


                                         30
or objects, or other tangible things not otherwise privileged. See TEX. CODE CRIM.

PROC. ANN. art. 39.14(a). Information that the prosecutor is related to a prospective

juror does not fit into any of the categories required to be produced by the State

under article 39.14(a).

      To the extent appellant argues that the information at issue in this case falls

within the phrase “evidence material to any matter,” we agree with the State that this

phrase is limited by the immediately preceding phrase of “objects or tangible things

not otherwise privileged.” See Shipp v. State, 331 S.W.3d 433, 437 (Tex. Crim. App.

2011) (stating that under ejusdem generis canon of statutory construction, “[w]here

general words follow specific words in a statutory enumeration, the general words

are construed to embrace only objects similar in nature to those objects enumerated

by the preceding specific words”).

      We hold that article 39.14(a) does not obligate the State to disclose that a

prosecutor has a familial relationship with a prospective juror.

      We overrule appellant’s second issue.

      4.     Whether Prosecutor and Trial Judge Had a Duty to Disclose Under
             Other Law

      In his third issue, appellant argues that the prosecutor’s and the trial judge’s

withholding of information concerning their familial relationship to two jurors

“demeans public confidence in judicial proceedings” and violates his right to a fair

and impartial jury. In light of our holding that appellant forfeited his challenges for

                                          31
cause on this basis because he did not ask questions during voir dire concerning the

relationships between the prospective jurors and the prosecutors and the trial judge,

we construe this issue as an argument that the prosecutor and the trial judge have an

independent and affirmative duty to disclose this information to defense counsel.

      The Court of Criminal Appeals addressed a similar question in Armstrong,

which involved a close friendship between the prospective juror and the prosecutor.

In that case, the trial court identified the prosecutor—the county attorney—and three

specific members of his staff and asked whether any prospective juror was “so well

connected with them or acquainted or associated with them that it might affect your

verdict?” See 897 S.W.2d at 362. The trial court also asked whether any prospective

juror had “any special connection with the County Attorney’s office, perhaps a close

friend in the office, secretary, investigator or the like?” Id. No veniremember

answered affirmatively. At the motion for new trial stage, Armstrong presented

undisputed evidence that one prospective juror, who served on the jury, had known

the county attorney for nearly thirty years and considered him a friend; that her

husband and the county attorney had been the best man at each other’s weddings;

and that her husband had served as the county attorney’s campaign treasurer during

a prior election and was serving in that position at the time of trial. Id. at 363.

      On appeal, Armstrong argued that the county attorney had an affirmative duty

to disclose this information to defense counsel under Rule 3.09 of the Disciplinary


                                           32
Rules of Professional Conduct and Code of Criminal Procedure article 2.01, which

provided that “[i]t shall be the primary duty of all prosecuting attorneys, including

special prosecutors, not to convict, but to see that justice is done.”8 Id. at 365 & n.3.

The Court of Criminal Appeals noted that the intermediate appellate court “was not

convinced that the prosecutor’s conduct . . . was contrary to any disciplinary rule or

to Article 2.01.” Id. The court also noted that the court of appeals “could find no

authority for the proposition that a prosecutor has an affirmative duty to volunteer

information that defense counsel could have easily obtained by questioning the

[jury] panel.” Id. The Court of Criminal Appeals stated that it had previously held

that “the State has no obligation to furnish defense counsel with information on

prospective jurors where the information was readily available to the defense on voir

dire,” and it stated that the court of appeals’ conclusion “is certainly consistent with

these holdings.” Id. at 365–66. The court concluded by stating, “We cannot say the

court of appeals erred to find that there was no prosecutorial misconduct.” Id. at 366.

      Appellant cites three out-of-state cases in which a close relative of the trial

judge—two cases involving the judge’s spouse and one case involving the judge’s



8
      Rule 3.09, entitled “Special Responsibilities of a Prosecutor,” provides that the
      prosecutor in a criminal case shall, among other things, “make timely disclosure to
      the defense of all evidence or information known to the prosecutor that tends to
      negate the guilt of the accused or mitigates the offense . . . .” TEX. DISCIPLINARY
      RULES PROF’L CONDUCT R. 3.09(d), reprinted in TEX. GOV’T CODE ANN., tit. 2,
      subtit. G, app. A (Tex. State Bar R. art. X, § 9).
                                           33
mother—ended up sitting on the jury and the convictions were later reversed on

appeal. See State v. Tody, 764 N.W.2d 737 (Wis. 2009), abrogated by State v.

Sellhausen, 809 N.W.2d 14 (Wis. 2012); Elmore v. State, 144 S.W.3d 278 (Ark.

2004); People v. Hartson, 160 A.D.2d 1046 (N.Y. App. Div. 1990) (per curiam); but

see People v. Richardson, — P.3d —, 2018 WL 4017882, at *4–9 (Colo. App. 2018)

(holding that while “it would have been prudent” for trial judge to excuse his wife

as veniremember, her service on jury did not result in “fundamental unfairness,” and

judge’s error in allowing her to serve was not “so egregious that it requires reversal

under the plain error standard”).

      In each of the cases in which the appellate courts reversed the defendant’s

convictions, defense counsel was aware during voir dire that a relative of the trial

judge was on the venire. See Tody, 764 N.W.2d at 741 (trial court asked

veniremember if she had “a relative employed in the law enforcement related

capacity,” and veniremember responded, “[t]he judge” and that she was the judge’s

mother; trial judge denied defense counsel’s challenge for cause); Elmore, 144
S.W.3d at 279 (defense counsel challenged veniremember for cause on basis that

she was trial judge’s wife, but judge refused to strike, stating, “if she’s not qualified,

you’ll need to show it”); Hartson, 160 A.D.2d at 1047 (trial judge’s wife served as

juror without challenge for cause “notwithstanding full disclosure of her relationship

to” trial judge). Thus, none of these cases hold that the trial judge had an affirmative


                                           34
duty to disclose his familial relationship to the prospective juror, and none of these

cases hold that the failure to disclose this information is a basis for the appellate

court’s decision to reverse.

      Moreover, the Court of Criminal Appeals has held on multiple occasions that

challenges for cause are forfeitable and that a defendant may waive his constitutional

right to an impartial jury. See, e.g., Webb, 232 S.W.3d at 112–113; Morales, 253
S.W.3d at 697; Delrio, 840 S.W.2d at 445–46. We therefore decline to impose an

affirmative duty on prosecutors, defense attorneys, and trial judges to sua sponte

disclose that they have a familial relationship with a prospective juror. We hold that

the trial court did not abuse its discretion in denying appellant’s motion for new trial.

      We overrule appellant’s third issue.

                                      Conclusion

      We affirm the judgment of the trial court.




                                                Evelyn V. Keyes
                                                Justice

Panel consists of Justices Keyes, Goodman, and Countiss.

Justice Goodman, concurring.

Publish. TEX. R. APP. P. 47.2(b).



                                           35